Opinion issued November 18, 2004 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00122-CR
 ____________

ARQUIMIDES GONZALES VELASQUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 913889



 
MEMORANDUM  OPINION
               Appellant, Arquimedes Gonzales Velasquez, pleaded guilty to felony
driving while intoxicated without a plea bargain agreement.  After preparation of a
presentence investigation report, the trial court sentenced appellant to confinement
for three years.  Appellant filed timely notice of appeal and posted an appeal bond.
               The appeal was assigned to this Court, and the appellate record was filed. 
               On August 19, 2004, appellant’s retained counsel, Francisco Yeverino and
Terry W. Yates, filed a motion to withdraw as counsel, having concluded the appeal
was meritless.  We granted the motion on August 20, 2004.  See McCoy v. Court of
Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 108 S. Ct. 1895 (1988); Knotts v. State,
31 S.W.3d 821, 822 (Tex. App.—Houston [1st Dist.] 2000, no pet.).  We further
notified appellant in our August 20 order, as follows:
We notify appellant at his last known address, as provided in
counsel’s motion, that his brief is due in this Court no later than
September 19, 2004.  Unless appellant retains counsel who files
a brief on or before September 19, 2004, this appeal will be
considered by the Court without briefs on the record alone.

               We received no response to our August 20, 2004 order.  Therefore, on
October 15, 2004, we set the appeal for submission on November 10, 2004 and
notified the parties as required by the Rules of Appellate Procedure.  See Tex. R. App.
P. 39.9.  Again, we received no response.
               Accordingly, we consider the appeal without briefs.
  Only the clerk’s
record is presented for review.  We have reviewed the record for fundamental error
and find none.  See Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App.—Fort Worth
1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex. App.—Corpus Christi
1987, no pet.).
               We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).